Requestor: James R. O'Day, Esq., Town Attorney Town of Oneonta 515 East Main Street Endicott, New York 13760
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a conflict of interests would result if the town code enforcement officer were to form a private business with two other family members consisting of the inspection of homes for prospective buyers.
You have informed us that your town's code enforcement officer has responsibility for enforcement of the New York State Building and Fire Prevention Code. Further, this individual proposes not to personally perform any inspection on behalf of the private firm within his jurisdiction as a municipal official. Other members of the firm would perform these inspections.
We believe that the holding of these two positions by this individual would constitute a conflict of interests. In our view, this individual would have a personal interest in any real property inspected by the private business he formed with his family members. This would prevent him from impartially performing his official functions as the town code enforcement officer. At least there would be an appearance of impropriety. Public officials must avoid circumstances which compromise or appear to compromise their ability to make impartial judgments solely in the public interest. Further, this individual would have knowledge of and access to information and procedures used in the inspection of real property by the town. Thus, unavoidably, the individual would use information acquired in the course of his official duties to further his personal interests. In our view, this is a violation of ethics standards.cf. Public Officers Law § 74(3)(c), (d).
We conclude that it is a conflict of interests for a person to serve as a town code enforcement officer and to be a partner in a private home inspection business performing functions in the municipality where he serves as enforcement officer.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.